Citation Nr: 1725931	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  06-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a cyst on the right upper head.

2.  Entitlement to an initial rating in excess of 30 percent for right cubital tunnel syndrome.

3.  Entitlement to an initial rating in excess of 10 percent for chronic heat exhaustion with heat intolerance and repeated syncope.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 2003 to June 2004.  He also served in the Army National Guard of Alabama beginning in November 1981, to include on a period of initial active duty for training from March 1982 to June 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from February 2005 and September 2005 rating decisions.

The February 2005 rating decision, inter alia, granted service connection for chronic heat exhaustion and assigned an initial 10 percent rating, effective June 28, 2004.  Although the RO issued a November 2006 decision, inter alia, readjudicating this issue, the Veteran identified new and material evidence within the pendency of the appeals period for the February 2005 rating decision, and consequently, it never became final.  (See September 2005 and January 2006 Veteran statements about continued VA treatment for heat exhaustion); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  In March 2007, the Veteran filed a (NOD).  A statement of the case (SOC) was issued in January 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

The September 2005 rating decision, inter alia, granted service connection for a cyst of the right upper head and assigned an initial noncompensable rating, effective June 28, 2004 and granted service connection for right cubital tunnel syndrome with a 10 percent rating effective June 28, 2004.  In September 2005, the Veteran filed a NOD.  

For the right cubital tunnel syndrome, a SOC was issued in June 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  The RO, in a November 2006 rating decision, increased the rating for the right cubital tunnel syndrome from 10 to 30 percent, effective June 28, 2004.  The RO otherwise continued to deny the claim (as reflected in a November 2006 supplemental SOC (SSOC)).  As higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remained viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

For the cyst of the right upper head, a SOC was issued in November 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

Because the Veteran disagreed with the initial ratings assigned following the awards of service connection, the Board characterized the Veteran's claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In February 2010, the Veteran testified during a Board hearing before an Acting Veterans Law Judge (AVLJ) at the RO on all issues.  A transcript of that hearing is of record.

In June 2010, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the AMC, in a May 2011 rating decision, increased the rating for the cyst of the right upper head from 0 to 10 percent, effective November 8, 2010.  The AMC otherwise continued to deny the claims (as reflected in a May 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

Although the AMC granted a higher rating for the cyst of the right upper head, inasmuch as higher ratings for this disability were available, both before and after November 8, 2010, the Veteran is again presumed to seek the maximum available benefit for a disability, and the claim for a higher rating remained viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB, 6 Vet. App. at 38.

In August 2011, the Board granted an initial 30 percent rating for the cyst on the right upper head for the entire period under consideration , and remanded the claims for higher initial ratings for right cubital tunnel syndrome and residuals of heat exhaustion.  In September 2011, the RO implemented the 30 percent award, effective June 28, 2004 (the day following the Veteran's separation from service).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of his opportunity to receive a new decision from the Board that would correct any potential error in his case relating to the duties of the Acting VLJ who conducted the February 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103 (c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).

In October 2013, the Veteran responded that he wished to have the August 2011 Board decision vacated and a new one issued in its place after a new hearing was conducted.  He further requested that the new hearing be conducted via video-conference before a VLJ at the RO.

In June 2014, in accordance with the Veteran's request, the Board vacated that portion of its August 2011 decision partially granting a higher initial rating for the cyst of the right upper head, but left the remainder of the August 2011 Board decision undisturbed.

Thereafter, in January 2015, the Veteran testified during a Board video-conference hearing before the undersigned VLJ concerning the issue of a higher initial rating for the cyst of the right upper head.  A transcript of that hearing is of record.

In April 2015, the Board reinstated the 30 percent rating originally granted in August 2011 by issuing another decision granting an initial 30 percent rating for a cyst on the right upper head, and remanded the matter of a rating in excess of 30 percent for a cyst on the right upper head for further action.  The Board also noted that the issues of entitlement to higher initial ratings for right cubital tunnel syndrome and residuals of heat exhaustion were left undisturbed by the Board's June 2014 Order to Vacate and deferred adjudication pending the development requested by the August 2011 remand.  

No action by the agency of original jurisdiction (AOJ) has been taken with respect to the claims for higher initial ratings for right cubital tunnel syndrome and residuals of heat exhaustion in accordance with the August 2011 Board remand.  Given such inaction, the Board now includes these issues as part of the appeal.    

For the reasons expressed below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

During the pendency of the appeal, the AVLJ who held the February 2010 Board hearing covering all of the issues on appeal retired.  In May 2017, the Veteran was informed that the AVLJ conducting the February 2010 hearing had retired and was
given another opportunity for a hearing.  
 
In correspondence received in June 2017, the Veteran stated that he wanted another Board hearing at the local RO (Travel Board hearing).  Because the RO schedules Board hearings conducted at the RO, a remand of this matter to the RO is required to schedule the Veteran for the requested hearing.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704 (b) (2016).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

